Appeal from a judgment of the County Court of Tompkins County, rendered October 30, 1975, upon a verdict convicting defendant of the crime of criminal possession of a controlled substance in the fifth degree. Defendant asserts that his trial was marred by improper conduct on the part of the prosecutor and erroneous rulings of the trial court regarding *640the admissibility of certain evidence. In our opinion some of the matters raised by him do not constitute error and the remainder, though they possess merit, do not warrant a reversal of his conviction. Police officers executed a search warrant and removed a quantity of powder from defendant’s person which was later tested and found to contain heroin. Related charges were lodged against him as a further result of this search, but the only issue raised on this appeal germane to his conviction for the possession of that substance concerns the manner in which it was handled by the police after his arrest. Since we are persuaded that the chain of its possession was adequately demonstrated so as to support admission of the questioned exhibit into evidence (People v Connelly, 35 NY2d 171), defendant’s guilt stands so overwhelmingly established that there is no substantial probability the errors of which he justly complains could have led to an acquittal had they been excised from the proceedings (People v Crimmins, 36 NY2d 230). Judgment affirmed. Greenblott, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.